Citation Nr: 1507574	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO. 02-12 986A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to a compensable evaluation for bilateral hearing loss, to include on an extraschedular basis.

2. Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Snelling, Minnesota.  The Hartford, Connecticut RO currently has jurisdiction over this case.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2014.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

In a March 2014 decision the Board remanded the Veteran's claim, in pertinent part to refer the Veteran's hearing loss claim to the Director of Compensation and Pension for extraschedular consideration.

There is no indication that the Veteran's hearing loss claim was ever referred to the Director of Compensation and Pension for extraschedular consideration.  In this regard, the Board's prior remand instructions have not been substantially completed with respect to the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, remand is necessary to comply with the March 2014 remand directive.

Additionally there is evidence added to the file since the most recent Supplemental Statement of the Case in August 2014.  Specifically there is a statement from Dr. Kurker received in October 2014 and a VA examination conducted in December 2014.  This evidence has not been considered by the RO in the first instance, and in the case of the VA examination, was not submitted by the Veteran and therefore, RO review is not subject to waiver.  A Supplemental Statement of the Case is required.  See 38 C.F.R. §§ 19.31, 19.37 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim of entitlement to an extraschedular rating for bilateral hearing loss to the Director of Compensation and Pension, for extraschedular consideration.

2. After completing the requested development, and any additional development deemed necessary, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case that addresses all evidence received since the August 2014 Supplemental Statement of the case, to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




